DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 05/18/2022.
Claims 1, 7, 11, 12, 16, 21, 25 and 29 have been amended; claims 6 and 20 have been canceled; and new claims 30 and 31 have been added. Therefore, currently  claims 1-5, 7-19 and 21-31 are pending in this application.
Response to Amendment
4.	The amendment to claim 12 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.   
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 7, 14-18, 21 and 27-30 are rejected under 35 U.S.C.103 as being unpatentable over Pedersen 2010/0179428 in view of Agnihotri 2010/0272338.
	Regarding claim 1, Pedersen teaches the following claimed limitations: an ultrasound (US) simulation system comprising: a physical model of at least one body part of a patient, a dummy US transducer, and one or more processors ([0015]; [0045] lines 1-5: e.g. a system for training ultrasound procedures, wherein the system comprises a mock transducer [i.e. a dummy US transducer], a manikin that represents a human anatomy, and a computer/processor that interacts with the manikin and the mock transducer) configured to: repeatedly measure positions and orientations of the dummy US transducer and to consecutively derive corresponding US slices from the measured positions and orientations of the dummy US transducer with respect to the physical model, wherein the consecutive US slices define geometrically corresponding consecutive US simulation regions ([0058], [0066], [0068]: e.g. as the trainee scans one or more anatomical parts of the manikin using the mock-transducer, the computer continuously generates—based on each detected position and orientation of the mock-transducer—one or more corresponding slices of US images from a library/database of images; and wherein the computer further matches the US images to the physical dimensions of the anatomical parts of the manikin [i.e. the consecutive US slices define geometrically corresponding consecutive US simulation regions]), and repeatedly derive consecutive US simulation images that correspond to the consecutive US simulation regions relating to the at least one body part, and to display the derived US simulation images in the corresponding US slices ([0068], [0073], [0091]; also see FIG 5: e.g. the system already incorporates a display interface/screen, which continuously displays one or more of the US slice images generated based on the detected positions and orientations of the mock-transducer on the manikin; and thereby the system simulates one or more ultrasound procedures).
	Pedersen does not explicitly describe that the US simulation images are derived from computer tomography (CT) data relating to the body part using a CT to US conversion model, wherein the CT to US conversion model comprises acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice.
	However, Agnihotri discloses a system that implements one or more algorithms for correlating medical images obtained via different imagining modalities; including an algorithm for converting an image obtained via CT modality in to an ultrasound image, etc., and wherein US images normally involve acoustic parameters since they are generated based on acoustic/sound waves (see [0014] to [0021]). In addition, the display (Agnihotri: [0004]; also Pederson: [0073]) normally involves array of pixels (or picture elements), which are used to form the medical image on the display; and therefore, the CT to US conversion model, per the teaching of Agnihotri, already comprises acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri; for example, by incorporating one or more algorithms (e.g. a Factor Analysis, a polynomial function, etc.) that enables the system to easily convert medial image data obtained via one or more imaging modalities (e.g. CT image data relating to one or more anatomical parts of humans, etc.) into ultrasound images, so that the system would be able to generate, using the stitching process (see [0110]), one or more additional US images that relate to various medical conditions (e.g. US image relating to additional pathologies, etc.); and thereby expanding the capabilities of the system to generate various types of training scenarios.   
Regarding claim 16, Pedersen teaches the following claimed limitations: an ultrasound (US) simulation method comprising: repeatedly measuring positions and orientations of a dummy US transducer (FIG 2A labels ‘22’, ‘26’: e.g. as the mock-transducer moves on the surface of the manikin, the system continuously determines position and orientation of the mock-transducer) with respect to a physical model of at least one body part of a patient (FIG 2A, label ‘20’: a manikin or a physical model), consecutively deriving corresponding US slices form the repeatedly measured positions and orientations of the dummy US transducer, wherein the consecutive US slices define geometrically corresponding consecutive US simulation regions ([0058], [0066], [0068]: e.g. as the trainee scans one or more anatomical parts of the manikin using the mock-transducer, the computer continuously generates—based on each detected position and orientation of the mock-transducer—one or more corresponding slices of US images from a library/database of images; and wherein the computer further matches the US images to the physical dimensions of the anatomical parts of the manikin [i.e. the consecutive US slices define geometrically corresponding consecutive US simulation regions ]), repeatedly deriving consecutive US simulation images that correspond to the consecutive US simulation regions; and  displaying the derived US simulation images in the corresponding US slices ([0068], [0073], [0091]; also see FIG 5: e.g. the system already incorporates a display interface/screen, which continuously displays one or more of the US slice images generated based on the detected positions and orientations of the mock-transducer on the manikin; and thereby the system simulates one or more ultrasound procedures).
Pedersen does not explicitly describe that the US simulation images are derived from computer tomography (CT) data relating to the body part using a CT to US conversion model, constructing the CT to US conversion model by deriving acoustic parameters from the CT data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice. 
However, Agnihotri discloses a system that implements one or more algorithms for correlating medical images obtained via different imagining modalities; including an algorithm for converting an image obtained via CT modality in to an ultrasound image, etc., and wherein US images normally involve acoustic parameters since they are generated based on acoustic/sound waves (see [0014] to [0021]). In addition, the display (Agnihotri: [0004]; also Pederson: [0073]) normally involves array of pixels (or picture elements), which are used to form the medical image on the display; and therefore, Agnihotri, already involves constructing the CT to US conversion model by deriving acoustic parameters from the CT data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri; for example, by incorporating one or more algorithms (e.g. a Factor Analysis, a polynomial function, etc.) that enables the system to easily convert medial image data obtained via one or more imaging modalities (e.g. CT image data relating to one or more anatomical parts of humans, etc.) into ultrasound images, so that the system would be able to generate, using the stitching process ([0110]), one or more additional US images that relate to various medical conditions (e.g. US image relating to additional pathologies, etc.); and thereby expanding the capabilities of the system to generate various types of training scenarios.   
Regarding claim 29, Pedersen teaches the following claimed limitations: an ultrasound (US) simulation system comprising: a computing device comprising: a memory: and a processor ([0068] lines 1-5: e.g. a system for training ultrasound procedures, wherein the system comprises a plurality of features, including a computer/processor that involves a processor and a memory) configured to: repeatedly receive positions and orientations of a dummy US transducer with respect to a physical model of at least one body part of a patient (FIG 2A labels ‘20’, ‘22’, ‘26’: e.g. as the mock-transducer—label ‘22’—moves on the surface of the manikin—label ‘20’, the computer system continuously determines position and orientation of the mock-transducer), consecutively derive corresponding US slices from the repeatedly received positions and orientations of the dummy US transducer, wherein the consecutive US slices define geometrically corresponding consecutive US simulation regions ([0058], [0066], [0068]: e.g. as the trainee scans one or more anatomical parts of the manikin using the mock-transducer, the computer continuously generates—based on each detected position and orientation of the mock-transducer—one or more corresponding slices of US images from a library/database of images; and wherein the computer further matches the US images to the physical dimensions the anatomical parts of the manikin [i.e. the consecutive US slices define geometrically corresponding consecutive US simulation regions]), and repeatedly derive consecutive US simulation images that correspond to the consecutive US simulation regions ([0068], [0073], [0091]; also see FIG 5: e.g. the system continuously displays one or more of the US slice images generated based on the detected positions and orientations of the mock-transducer on the manikin. Accordingly, the system repeatedly derives consecutive US simulation images that correspond to the consecutive US simulation regions).
Pedersen does not explicitly describe that the US simulation images are derived from computer tomography (CT) data relating to the body part using a CT to US conversion model, construct the CT to US conversion model by deriving acoustic parameters from the CT data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice. 
However, Agnihotri discloses a system that implements one or more algorithms for correlating medical images obtained via different imagining modalities; including an algorithm for converting an image obtained via CT modality in to an ultrasound image, etc., and wherein US images normally involve acoustic parameters since they are generated based on acoustic/sound waves (see [0014] to [0021]). In addition, the display (Agnihotri: [0004]; also Pederson: [0073]) normally involves array of pixels (or picture elements), which are used to form the medical image on the display; and therefore, Agnihotri already constructs the CT to US conversion model by deriving acoustic parameters from the CT data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri; for example, by incorporating one or more algorithms (e.g. a Factor Analysis, a polynomial function, etc.) that enables the system to easily convert medial image data obtained via one or more imaging modalities (e.g. CT image data relating to one or more anatomical parts of humans, etc.) into ultrasound images, so that the system would be able to generate, using the stitching process ([0110]), one or more additional US images that relate to various medical conditions (e.g. US image relating to additional pathologies, etc.); and thereby expanding the capabilities of the system to generate various types of training scenarios.    
Regarding claim 2, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
	Pedersen further teaches, the dummy US transducer has a 6 DoF (six degrees of freedom) sensor and wherein the US slices are derived from measurements by the 6 DoF sensor with respect to the physical model and with respect to movements of the dummy US transducer ([0070], [0073]: e.g. the mock-transducer already comprises a six-degree-of-freedom sensor; and wherein, as the user scans the manikin using the mock-transducer, the computer generates the US slice images based on position and orientation data gathered from this sensor). 
Regarding claim 3 and 17, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
Regarding the limitation, the US simulation images are mesh-based and comprise (embedding) a part that is imaged (derived) using the CT to US conversion model, Applicant already admits that the prior art implements generic, mesh-based models, to generate simulated US images that relate to the position and orientation of a dummy US transducer having 6DoF (see the specification: ([0002]). Thus, Pedersen already implements US simulation images that are mesh-based since Pedersen uses a library/database of US images, which are  generated based on anatomical bodies scanned during actual US procedures ([0053], [0054], [0058]).
In addition, regarding the embedding of US simulation images that comprise a part that is imaged (derived) using the CT to US conversion model, the modification applied to claim 1 already addresses this limitation since the modified system generates, using the stitching process ([0110]), one or more additional US images that relate to various medical conditions; such as US image relating to additional pathologies, etc. (Note that the motivation discussed with respect to claims 1 and 16 also applies to claims 3 and 17).
  Regarding claims 4 and 18, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
The limitation, wherein the CT to US conversion model is constructed from CT tissue characterization data offline, prior to displaying the US simulation images, is already addressed per the modification discussed according to claim 1. 
For instance, the modified  system already incorporates, per the teaching of Agnihotri ([0014] to [0020]), an algorithm that allows a medical image obtained via a CT to be converted in to US medical image; and furthermore, Pedersen already teaches that the stitching process can be performed manually using stored US images from the library/database of US images ([0110]). Accordingly, the implementation above indicates an offline process where the conversion model is constructed from CT tissue data offline, i.e. prior to displaying the US images during the scanning operation. 
Regarding claims 7, 21 and 30, Pedersen in view of Agnihotri taches the claimed limitations as discussed above per claims 1, 16 and 29 respectively.
The limitation, wherein the CT to US conversion model is derived from CT tissue characterization data relating only to live human tissue (or the deriving of the acoustic parameters is carried out from CT data relating only to live human tissue), is also addressed per the modification applied to each of the respective independent claims. Particularly, the CT image data is obtained from live humans; such as patient’s having one or more medical conditions (Agnihotri: [0014]). Accordingly, the CT to US conversion model is derived from CT tissue characterization data relating only to live human tissue.
Regarding claims 14 and 27, Pedersen in view of Agnihotri taches the claimed limitations as discussed above. 
Pedersen further teaches that the computing device is further configured to indicate at least one anatomical label of at least one biological structure in the US simulation images ([0089], [0095]: e.g. the system already allows the trainee to make markings, using a stylus, on one or more of the US images being displayed. Thus, the system is already configured to indicate at least one anatomical label of at least one biological structure in the US simulation images).
Regarding claims 15 and 28, Pedersen in view of Agnihotri taches the claimed limitations as discussed above. 
Pedersen further teaches that the computing device is further configured to apply time gain compensation to the US simulation images ([0092]: e.g. the system already incorporates various features, including a time gain control [TGC] feature in order to apply a time gain compensation to the US images).
●	Claims 5 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Pedersen 2010/0179428 in view of Agnihotri 2010/0272338 and further in view of West 2007/0038058.
Regarding claims 5 and 19, Pedersen in view of Agnihotri teaches the claimed limitations as discussed above per claims 1 and 16 respectively.
Pedersen does not explicitly describe that the CT to US conversion model is constructed from CT data online, on a frame-by-frame basis during the displaying of the US simulation images.
However, West discloses a system that correlates medical images obtained via different imaging modalities; wherein CT (computed tomography) image data created as a pre-treatment data is transformed or converted into corresponding ultrasound images during a treatment session; and thereby the US images are displayed to the user as the user is scanning the body using an US transducer ([0022], [0029]; [0050] lines 1-22]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Pedersen in view of Agnihotri and further in view of West; for example, by incorporating an algorithm that enables Pederson to add or stitch ([0110])—as the trainee is scanning the manikin during a training session—one or more additional features into the US images by converting image data obtained via CT (e.g. stitching features that represent a pathology or trauma, etc.), so that the system dynamically displays one or more relevant US slice images to the trainee based on the detected positions and orientations of the mock-transducer; and thereby enabling the system to easily generate different training scenarios using medical images of various modalities.    
●	Claims 8-11 and 22-24 are rejected under 35 U.S.C.103 as being unpatentable over Pedersen 2010/0179428 in view of Agnihotri 2010/0272338 and further in view of Kruse 2017/0100092.
Regarding claims 8 and 22, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
Although the modified system above implements a polynomial model to derive US or acoustic parameters from CT tissue characterization data, it does not explicitly describe that the acoustic parameters comprise acoustic attenuation (or driving the acoustic attenuation from the CT data). 
However, Kruse discloses a system that correlates CT (computed tomography) image data with US image data, wherein the system implements an algorithm(s) to determine, based on a library of CT image data relating to tissue(s), one or more corresponding acoustic parameters, including acoustic attenuation, speed, etc. ([0137], [0144] to [0146]: e.g. tomographic data set from the library is used to estimate sound speed and attenuation, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri and further in view of Kruse; for example, by upgrading the algorithm, so that it further associates the CT image data (stored in the library/database) with one or more corresponding US image parameters (e.g. acoustic attenuation, speed, etc.), in order to minimize the potential to associate unrelated anatomical parts (e.g. minimizing the potential to generate, from CT image data representing a bone, US image depicting a soft tissue etc.).   
Regarding claims 9 and 23, Pedersen in view of Agnihotri and further in view of Kruse taches the claimed limitations as discussed above.
Kruse further teaches, the acoustic parameters further comprise acoustic scattering and optionally acoustic reflection ([0047] to [0049], [0096]: e.g. acoustic scattering and/or reflection are some of the common outcomes that occur during US imaging; and wherein detected data relating to such parameters is recorded during US imaging). 
Accordingly, similar to the point made above with respect to claim 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri and further in view of Kruse; for example, by upgrading the algorithm, so that it further associates the CT image data (stored in the library/database) with one or more corresponding US image parameters (e.g. acoustic attenuation, speed, scattering, etc.), in order to minimize the potential to associate unrelated anatomical parts (e.g. minimizing the potential to generate, from CT image data representing a bone, US image depicting a soft tissue etc.).   
Regarding claims 10 and 24, Pedersen in view of Agnihotri and further in view of Kruse taches the claimed limitations as discussed above.
Regarding the limitation, the acoustic scattering is further modeled using data from US array measurements, Kruse already teaches acoustic properties or outcomes that are normally detected during actual US procedures; such as: an acoustic scattering that occurs due to the acoustic impedances of the reflecting medium (e.g. tissue) acting as a scattering center; acoustic impedance differences that diminish or disrupt the transmission of the acoustic signal, etc. ([0047] to [0049]). 
    Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pedersen’s system; for example, by incorporating additional US outcomes or properties that occur during an actual US procedure (e.g. acoustic scattering detected during US procedures; acoustic impedances that affect acoustic signal transmission, etc.), 
so that the algorithm further utilizes these additional parameters when generating one or more US simulation scenarios, so that the simulation scenario(s) more accurately mimics the actual US procedure.     
Regarding claim 11, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
Claim 11 is reciting parameters that normally occur during an actual US procedure (wherein the acoustic parameters comprise tissue density and related sound speeds, acoustic impedances, attenuation coefficients and scatter coefficients).  
Although Pedersen in view of Agnihotri does not explicitly indicate the parameters listed above, Kruse teaches various acoustic parameters that are obtained during actual US procedures, wherein the parameters include: acoustic impedance of a tissue element due to its density; results of acoustic speed, acoustic attenuation, acoustic scattering, etc., due to acoustic impedance of a tissue element; acoustic transmission coefficient of a tissue element, etc. ([0047] to [0049]; [0096]).
It is also worth recalling that Agnihotri already describes a system that converts CT image data related to tissue elements into one or more corresponding US image data (see [0014] to [0020]).
Accordingly, given the teaching of the prior art above, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Pederson’s system by incorporating various parameters determined during an actual US procedure (e.g. the density of each tissue element and the resulting acoustic impedance, acoustic speed, acoustic attenuation and scatter coefficients, etc.); and 
wherein the algorithm further considers theses parameters when converting the CT image data to one or more corresponding US images, so that the system would be able to generate a more realistic simulation that mimics an actual US procedure.  
●	Claims 13 and 26 are rejected under 35 U.S.C.103 as being unpatentable over Pedersen 2010/0179428 in view of Agnihotri 2010/0272338 and further in view of Chen 2006/0100502.
Regarding claims 13 and 26, Pedersen in view of Agnihotri taches the claimed limitations as discussed above.
Pedersen does not explicitly describe that the US simulation images further comprise splines configured to indicate flows therethrough. 
However, Chen discloses a system that generates models of anatomical parts, such as blood vessels, using 2D slice images obtained by scanning; and wherein the images involve splines that indicate flow therethrough (e.g. see the abstract; FIG 19;  [0150]-[0152]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pedersen in view of Agnihotri; and further in view of Chen; for example, by upgrading the system’s algorithm, so that the system further generates simulated US images that involve splines, including blood vessels with one or more curves or branches, etc., so that the trainee would have a more realistic training experience.  
●	Considering each of claims 12, 25 and 31 as a whole, the prior art does not teach or suggest the invention as currently claimed according to each of claims 12, 25 and 31. 
Response to Arguments.
6.	Applicant’s arguments have have been fully considered (the arguments filed on 05/18/2022). However, the arguments are not persuasive. 
(a)	Applicant argues, 
In the Office Action, the Examiner rejected claims 1-4, 6, 7, 14-18, 20, 21 and 27-29 under 35 U.S.C. § 103 . . . 
As acknowledged in the Office Action, Pederson does not teach or suggest repeated derivation of consecutive US simulation images that correspond to the consecutive US simulation regions from computer tomography (CT) data . . . 
Moreover, Applicant respectfully submits that Pederson provides ultrasound training image material that is based on scanning of a specific living body by ultrasound. In contrast, in the amended independent claims, no previous ultrasound scanning is necessarily used, but the ultrasound-simulated images are derived from the CT to US conversion model. Accordingly, Pederson should be understood as teaching against the current invention. 
Agnihotri suggests improving cross-modality case-based computer aided diagnosis ("CADx") systems, which combine data from different imaging modalities (e.g., a CT or Xrays, MRI, ultrasound, PET, etc.) . . .
As argued in the Office Action, in addition to mapping features across modalities, Agnihotri also teaches converting features from one modality to another, for example, converting a spiculation from a CT scan to an ultrasound or MRI . . . Applicant points out that Agnihotri thereby teaches directly "converting features from different modalities by fitting a polynomial function to estimate the features in one modality from features in another modality" (Agnihotri paragraph [0020]) and not using a CT to US conversion model comprises acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice - as recited in the amended independent claims . . . 
Applicant notes that the recited CT to US convers10n model involves a complex physical model (see, e.g., Figures IA, IB and paragraphs [0036], [0040]-[0048], and [0060]-[0062] in the Application as filed) . . . Specifically, Agnihotri does not teach the following recited limitations: (i) using a CT to US conversion model, (ii) deriving acoustic parameters from CT tissue characterization data, and (iii) carrying out the derivation along acoustic paths to US image pixels in the derived US slice. 
Accordingly, Applicant respectfully submits that Agnihotri teaches a direct functional calculation between modalities, rather than recited CT to US conversion model. Moreover, Applicant respectfully submits that Agnihotri carries out the calculation between two specific images in the database, and thereby teaches away from using a generalized CT to US conversion model as recited in the amended independent claims.

		The Office respectfully disagrees with the above argument at least for the following reasons:
Firstly, unlike Applicant’s assertion, Pedersen does not teach against the current claimed invention. Of course, Pedersen may utilize ultrasound images obtained via scanning one or more body parts; however, Pedersen does not prohibit one from using an algorithm that retrieves US image by converting CT (computer tomography) image data into corresponding ultrasound image data. Accordingly, Pedersen does not teach away from the current claimed invention. It is worth to note that a prior art reference is said to teach away from an Applicant’s invention “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). In the instant case, Pedersen certainly does not discourage the artisan (a person of ordinary skill in the art) from generating US images by converting CT image data into corresponding US image data. Consequently, Applicant’s assertions directed to Pedersen are not persuasive. 
Secondly, Applicant’s assertions directed to the secondary reference (Agnihotri) are also not persuasive. For instance, Applicant asserts that  “Agnihotri thereby teaches directly ‘converting features from different modalities by fitting a polynomial function to estimate the features in one modality from features in another modality’ (Agnihotri paragraph [0020]) and not using a CT to US conversion model comprises acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice” (emphasis added).
However, except for simply quoting the claim language, no specific rationale is presented to demonstrate why Applicant assumes that Agnihotri’s CT to US conversion model does not suggest the claimed CT to US conversion model. Agnihotri’s already implements an exemplary algorithm, such as the polynomial function ([0020]), to estimate the features in one modality (e.g. US) from features in another modality (e.g. CT); and thus, such algorithm is indeed a form of US to CT conversion model. For instance, using the above algorithm, which is a conversion model, the system estimates US parameters related to a given tissue (e.g. a particular bone) from corresponding CT image data; and thereby US images related to that tissue (the particular bone) are generated. In this regard, the US parameters estimated above represent acoustic parameters since US images are typically generated based on acoustic wave. Thus, when the computer generates US images based on the US parameters estimated using the above model, the computer do so based on image pixels that are relevant for displaying the US images.
The observation above demonstrates that Agnihotri does suggest the currently claimed CT to US conversion model, wherein acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice. Consequently, Applicant’s arguments are not persuasive.
It is also noted that Applicant’s argument appears to negate the current claimed invention. Particularly, Applicant appears to suggest that the polynomial model, which Agnihotri is teaching, does not suggest the claimed CT to US conversion model. However, per Applicant’s disclosure, the current invention does use a polynomial model to derive US acoustic parameters from CT data (e.g. see the specification: lines 1-3 of [0043]). In fact, some of the clams, namely claims 8 and 22, also specify the model as a polynomial model. The above fact further confirms that the teaching of Agnihotri is consistent with the claimed limitations. Nevertheless, per the teaching of Agnihotri, the type of algorithm/model to be used is not necessarily limited to a polynomial model; rather, the artisan (one or ordinary skill in the art) can use one or more additional algorithms (see [0021]). 
In addition, while relying on specific sections from the specification, Applicant is attempting to narrowly construe the claimed CT to US conversion model. Particularly, Applicant is asserting that the claimed CT to US conversion model is more complex than the one Agnihotri is describing. However, such assumption does not necessarily negate the teaching of the prior art as applied to the claimed CT to US conversion model. Particularly, one should not construe a given claim by importing limitations from the specification; rather, one should apply the broadest reasonable interpretation (BRI) of the claim in light of the specification. Accordingly, even if one assumes that the CT to US conversion model, per the description in the specification, involves a more complex model, such assumption is not valid to negate the prior art. Consequently, Applicant’s arguments are not persuasive. 
Thirdly, Applicant is attempting to construe the same claimed feature as three different features. For instance, Applicant asserts, “Agnihotri does not teach the following recited limitations: (i) using a CT to US conversion model, (ii) deriving acoustic parameters from CT tissue characterization data, and (iii) carrying out the derivation along acoustic paths to US image pixels in the derived US slice”. 
However, the first part (part (i)) is merely indicating the label or designation given to the model; whereas the second and third parts (part (ii) and part (iii)) are specifying the function that the model is supposed to perform. In this regard, except for simply listing the same claimed feature as three different parts, no rationale is presented to substantiate what each part implies. For instance, 
(a) what is implied regarding, “carrying out the derivation along acoustic paths to US image pixels in the derived US slice” ?
 (b) how is the above related to—or different from—the part, “deriving acoustic parameters from CT tissue characterization data”; 
(c) why are the two above parts separated from the model itself (i.e. the CT to US conversion model)?  
 Moreover, no specific rationale and/or evidence is presented to demonstrate whether the prior art is lacking any of the three parts that Applicant has listed. Nevertheless, the discussion presented above () already demonstrates that the prior art (e.g. Agnihotri) does teach the limitation, “CT to US conversion model comprises acoustic parameters derived from CT tissue characterization data with respect to physical tissue properties along acoustic paths to US image pixels in the derived US slice”. Consequently, Applicant’s arguments are not persuasive.  
In addition, Applicant asserts that “Agnihotri teaches a direct functional calculation between modalities, rather than recited CT to US conversion model” (emphasis model). However, the above assertion is not relevant since none of the  rejected claims necessarily recites specific calculation steps in order to patentably distinguish the claimed model from Agnihotri’s model. Similarly, Applicant’s assertion, “Agnihotri carries out the calculation between two specific images in the database, and thereby teaches away from using a generalized CT to US conversion model as recited in the amended independent claims”, is also not relevant. In fact, even assuming arguendo that Agnihotri performs the calculation between two specific images in the database, such implementation does not necessarily suggest that Agnihotri lacks a CT to US conversion model. Particularly, the model—which is in the form of algorithm—is designed to process one or more types of data (e.g. textual data, numerical data, and/or image data) from one or more sources. Accordingly, Applicant’s assertion fails to negate Agnihotri’s teaching.  
(b)	Applicant further argues, 
Concerning the possible combination of Pederson and Agnihotri, Applicant respectfully submits that Pederson already provides ultrasound training image material that is based on scanning of a specific living body by ultrasound. Therefore, combining Agnihotri with Pederson may add cross-modality case-based information . . .  
As argued above, Pederson should be understood as teaching against the amended independent claims, as Pederson generated the ultrasound training image material from scanning of a specific living body by ultrasound . . . 
Therefore, any combination of Pederson and Agnihotri still requires Pederson's database of more than one at least partially overlapping ultrasound 3D image volume/scan of the scanned living body - and thereby still teaches against the amended independent claims. Moreover, it is not clear how combining Pederson and Agnihotri enables using cross-modality images of the same living body scanned by Pederson . . .
In the Office Action, the Examiner rejected claims 13 and 26 under 35 U.S.C. § 103, as being unpatentable over Pederson and Agnihotri in further view of Chen  . . .  
Chen teaches a method for determining the risk of rupture of a blood vessel using an appropriate set of 2-D slice images obtained by scanning the blood vessel . . . Chen does not teach this visualization in the context of an ultrasound simulation system, and also does not teach or suggest using a CT to US conversion model to generate an US simulation . . . 
In the Office Action, the Examiner rejected claims 8-11 and 22-24 under 35 U.S.C. § 103, as being unpatentable over Pederson and Agnihotri in further view of Kruse . . . 
Kruse teaches acquiring and providing information about orthopedic features of a body using acoustic energy, in an acoustic orthopedic tracking system . . . Kruse teaches actual ultrasounds imaging rather than the recited ultrasound simulation system, and also does not teach or suggest using a CT to US conversion model to generate the US simulation . . . 
In the Office Action, the Examiner rejected claims 5 and 19 under 35 U.S.C. § 103, as being unpatentable over Pederson in view of West . . . 
West teaches tracking a patient during radiation treatment using a virtual image such as an atlas with a pre-existing image . . . Applicant respectfully submits that while West co-registers CT and US images in the atlas, West does not repeatedly derive consecutive US simulation images that correspond to the consecutive US simulation regions from computer tomography (CT) data relating to the at least one body part using a CT to US conversion model . . .
Applicant respectfully points out that Pederson' s US simulation is derived from actual at least partially overlapping ultrasound 3D image volume/scans . . .

The Office respectfully disagrees with the above argument at least for the following reasons: 
Firstly, Applicant appears to misconstrue the modification applied to Pedersen based on the teaching of Agnihotri. Note that Pedersen does utilize stored ultrasound images obtained from scanning one or more body parts; however, this does not necessarily imply that Pedersen prohibits the use of a model that converts CT image data into US image data. In fact, such model enhances Pedersen’s system. For instance, assume that the trainee has CT images related to a given pathology. Also assume that the trainee is planning to practice US procedure related to that pathology. In such scenario, the modified system of Pedersen utilizes the CT to US conversion model to generate, from one or more storage devices, relevant US images related to the above pathology; and thereby enables the trainee to practice the desired US procedure.  
The observation above demonstrates that the modification does enhance Pedersen, so that the system would be capable of generating additional US images related to various medical conditions. Moreover, again unlike Applicant’s assertion, Pedersen does not teach away from the current claims since Pedersen does not discourage the artisan from obtaining US images using a CT to US conversion algorithm/model. Of course, Pedersen also does not necessarily restrict the source and/or means of obtaining US images. Consequently, Applicant’s arguments are not persuasive. 
Secondly, Applicant’s arguments directed to the additional references, namely Chen, Kruse and West are also not persuasive. Particularly, Applicant is asserting that each of the above references does not teach or suggest the use of a CT to US conversion model to generate the US simulation. However, none of the above references is necessarily required to teach the use of a CT to US conversion model to generate the US simulation. This is because the combined teaching of Pedersen and Agnihotri already teaches the process of using a CT to US conversion model to generate US simulation (see the discussion above). Nevertheless, West does suggest the use of a CT to US conversion model (see [0022], [0029]; [0050] lines 1-22). 
In addition, each of the above additional reference is incorporated to teach a further limitation that the combined teaching of Pedersen and Agnihotri is missing. For instance, Chen is intended to teach the specific limitations recited per claims 13 and 26; such as, US images that comprise splines configured to indicate flows therethrough. Similarly, Kruse is incorporated to teach the specific limitations recited per claims 8-11 and 22-24; such as: acoustic parameters that comprise acoustic attenuation and acoustic scattering, modeling the acoustic scattering using US array measurements,  etc. Of course, West is incorporated to teach the specific limitations recited per claims 5 and 19; such as, constructing the CT to US conversion model from CT data online, on a frame-by-frame basis during the displaying of the US simulation images (see above the analysis presented under section §103).
Accordingly, unlike Applicant’s assertion, none of the above additional references is necessarily required to teach the limitations addressed per the combined teaching of Pedersen and Agnihotri. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that claims 1-5, 7-11, 13-19, 21-24 and 26-30 are obvious over the prior art.  
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715